MEMORANDUM **
Jose Gabriel Martinez-Martinez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and deny the petition for review.
Martinez-Martinez testified to the correctness of his cancellation application, which indicated that he had departed the United States in 1994 and did not return until 1999. Substantial evidence therefore supports the agency’s conclusion that Martinez-Martinez failed to maintain continuous physical presence for the requisite period. See 8 U.S.C. § 1229b(d)(2) (stating that an applicant for cancellation of removal fails to maintain continuous physical presence if he “has departed from the United States for any period in excess of 90 days”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.